PER CURIAM.
By an information the appellant was charged in one count with possession of narcotic implements and in a second count with unlawful possession of marijuana. He was acquitted of the first charge and convicted of the second. On this appeal therefrom it is contended the evidence was insufficient to sustain the conviction and that possession of marijuana is not possession of an “hallucinogenic drug” as proscribed in the statute under which the charge was laid. On consideration of those contentions in the light of the record and briefs we hold they are without merit. The court did not err in denying the defendant’s motions for judgment of acquittal. The conviction of possession of marijuana was supported in the record by competent substantial evidence. We hold the contention that the second count of the information did not charge an offense is without merit, on authority of Cuevas v. State, Fla. 1973, 279 So.2d 817.
Affirmed.